Citation Nr: 0738077	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 25, 1973, 
to August 7, 1973, approximately one and one half months.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The VA RO in Detroit, Michigan has 
jurisdiction of the appeal.  The veteran provided testimony 
before an RO hearing officer in May 2004, and then provided 
testimony before the undersigned Veterans Law Judge in 
September 2005.  Transcripts of both hearings were prepared 
and have been included in the claims folder for review.

In June 2006, the Board issued a decision on the merits of 
the veteran's claim.  Essentially, the Board denied the PTSD 
issue because the medical evidence failed to establish a link 
between any current psychiatric disorder and the veteran's 
military service.  It denied the issue involving a seizure 
disorder because the evidence did not show that a pre-
existing disability was aggravated by the veteran's short 
military service.  The veteran was notified of this decision 
and he appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  The Court reviewed 
the claim and in May 2007, it issued an Order that vacated 
the Board's previous decision and remanded the claim to the 
Board for additional processing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As reported above, the Court vacated the Board's June 2006.  
In vacating that decision, the Court stated that the VA 
violated its duty to assist when the VA failed to request and 
obtain the veteran's Social Security Administration (SSA) 
records prior to issuing a determination on the veteran's 
claim.  The Court reminded the Board (and the VA) that the VA 
had to make reasonable efforts to obtain records from other 
federal agencies including the SSA.  Because the Board (and 
the RO) did not attempt to obtain those records, the VA 
breached its duty to assist the veteran with his claim.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

2.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007).  See also Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the remaining issues 
on appeal.  If the benefits sought on appeal remain denied, 
the appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



